           Case 1:18-cv-11457-SLC Document 38 Filed 04/24/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
CARLOS ARMANDO SAPON SAPON, et al.,

                                Plaintiffs,             CIVIL ACTION NO.: 18 Civ. 11457 (SLC)

         against                                                         ORDER


HANBAT RESTAURANT, INC. and NACK GYEUN
MUN,

                                Defendants.

SARAH L. CAVE, United States Magistrate Judge.
         Defendants are directed to respond to Plaintiffs’ request for an entry of judgment (ECF

No. 37) by Wednesday, April 29, 2020 and Plaintiffs are directed to file a reply, if any, by

Thursday, April 30, 2020.


Dated:             New York, New York
                   April 24, 2020

                                                    SO ORDERED



                                                    _________________________
                                                    SARAH L. CAVE
                                                    United States Magistrate Judge




                                                1
